Citation Nr: 1411225	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability, to include Osgood-Schlatter's disease.

2.  Entitlement to service connection for a right knee disability, to include Osgood-Schlatter's disease.

3.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, to include residuals of gunshot wound.

4.  Entitlement to service connection for a left knee disability, to include residuals of gunshot wound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for the bilateral knee disabilities, finding that new and material evidence had not been received to reopen the claims.  The Veteran submitted a statement requesting that the RO reconsider this decision in June 2007, which the Board construes as a valid notice of disagreement with the May 2007 rating decision.  Thus, the May 2007 rating decision is the decision on appeal.  In a December 2007 rating decision the RO confirmed the denials.  The RO reopened the service connection claim for the right knee disability, to include Osgood-Schlatter's disease in a September 2009 statement of the case but continued to deny the claim on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for the bilateral knee disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
 
Jurisdiction over the claims presently resides with the RO in Atlanta, Georgia.  In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issues of entitlement to service connection for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claims for bilateral knee disabilities were previously denied in a February 1992 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  

2.  The evidence received since the February 1992 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the February 1992 RO rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for bilateral knee disabilities; and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claims for bilateral knee disabilities were originally denied in a May 1980 rating decision on the basis that the Veteran's right knee Osgood Schlatter's disease was a developmental or constitutional abnormality and that the left knee disability was due to trauma incurred prior to service without any evidence of permanent aggravation of these disabilities.  The Veteran filed a notice of disagreement with this rating decision, but after being issued a statement of the case in September 1980, did not file a VA Form 9 substantive appeal.  The RO confirmed this denial in a May 1990 rating decision, which the Veteran also did not appeal.  Therefore, these rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As noted above, the Veteran's claims for service connection bilateral knee disabilities were last denied in a February 1992 rating decision on the basis that new and material evidence had not been received.  The Veteran did not appeal this determination and it is now final, as well.  Id.

New and material evidence has been received.  Evidence added to the record since the time of the last final decision includes October 2006 and January 2008 medical opinions from a VA doctor, Dr. R.K. that the Veteran's right knee disability might have been aggravated by his training.  Dr. R.K. also submitted an opinion in September 2009 that the Veteran's current left knee disability was not related to any pre-existing disability.  

The Board finds that this medical evidence is both new and material.  Specifically, the newly received evidence tends to show that the Veteran's right knee disability was aggravated by his military service and that the left knee disability did not pre-exist service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claims. 38 C.F.R. § 3.303 (2013).

Therefore, the Board finds that new evidence is material.  Accordingly, the Veteran's claims are considered reopened.  Shade v. Shinseki, 24 Vet. App. 110   (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for a right knee disability, to include Osgood-Schlatter's disease, and to this extent only, the claim is reopened and granted.

New and material evidence has been received to reopen a service connection claim for a left knee disability, to include residuals of gunshot wound, and to this extent only, the claim is reopened and granted.


REMAND

The Veteran seeks service connection for disabilities of the bilateral knees.  His knees have been diagnosed as having Osgood-Schlatter's disease in the right knee, which the record suggests is a development defect or disease, arthritis, gout, chondromalacia patella, and residuals of gunshot wound to the left knee, which took place prior to service.  The Veteran has testified that he did not have problems with his knees prior to service.  He indicated that rigorous training in service including from propelling down mountains and infantry training aggravated his knees and that he sought treatment for his knees at the VAMC in August 1976 within one year of his discharge from service in September 1975.  

The entrance examination in the service treatment records is negative for any knee disabilities.  However, the service treatment records show treatment for Osgood-Schlatter's disease in the right knee in service and treatment for bilateral knee pain, including as a residual of a pre-existing gunshot wound to the left knee, as well as chondromalacia patella.  The Veteran has never undergone a VA examination to determine whether any present disabilities of the knees can be related to his military service, whether on a direct incurrence basis, or based on aggravation.  The Veteran's VA doctor, Dr. R.K. has submitted medical statements that the Veteran's bilateral knee disabilities might be related to his military service.  Thus, an examination should be provided on remand.

The Veteran also has stated that he started receiving Social Security Administration (SSA) disability benefits, in part, based on his knee disabilities.  These records should be obtained on remand, as well.

Finally, outstanding treatment records from the VAMC in Augusta should be obtained.  The Veteran stated that he has been treated at this facility since 1976 but only treatment records dating from 1979 are in the claims file.  Any recent treatment records should be obtained, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's Social Security Administration (SSA) records with supporting medical documentation from a 2010 award.  If efforts to obtain copies of the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Make arrangements to obtain a complete copy of the Veteran's VA Medical Center treatment records from Augusta, Georgia, dated from 1976 to 1979 and from January 2008 to present regarding any treatment for the bilateral knees.  If efforts to obtain copies of the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

3.  Thereafter, schedule the Veteran for a VA examination by an orthopedic examiner.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current orthopedic disorders found to be present in the right and left knees, i.e., Osgood-Schlatter's disease, arthritis, chondromalacia patella, gout, etc.

The examiner also should provide an opinion as to the following:

(a)  Is the Osgood-Schlatter's disease of the right knee congenital in nature?  If congenital, the examiner must also state whether this condition is a disease, as opposed to a defect.

(b) If the right knee Osgood-Schlatter's disease is a disease, the examiner should state whether it underwent a permanent increase in severity during active service.  If so, was the increase in severity beyond the natural progress of the condition?

 (c)  If the Veteran's right knee Osgood-Schlatter's disease is more properly characterized as a congenital defect, the examiner should state whether it was subject to any superimposed disease or injury during active service.

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right disability other than Osgood-Schlatter's disease, including  arthritis, gout, or chondromalacia patella, had its clinical onset during active service or is related to any in-service disease, event, or injury.

(e)  The examiner also should determine whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a pre-existing left knee disability from residuals of gunshot wound, prior to service.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service, any resultant increase in the left knee disorder was due to the natural progress of the disease.  

(f)  If the examiner determines that there is no clear and unmistakable evidence of a pre-existing left knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present left knee disorder had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including the strenuous training exercises. 

In providing these opinions, the examiner should acknowledge any statements regarding a continuity of symptomatology since service and the Veteran's reports of undergoing strenuous training in service (including propelling and climbing mountains), as well as infantry training.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


